Citation Nr: 9902846	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-05 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased schedular rating for post-
operative residuals of a left epididymectomy and orchiectomy, 
including chronic incisional pain due to entrapment 
neuropathy, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1962 to June 
1964.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which effectively denied a disability 
rating in excess of 30 percent for the veterans service-
connected post-operative residuals of a left epididymectomy 
and orchiectomy including chronic incisional pain due to 
entrapment neuropathy.

(In June 1996, the veteran filed a notice of disagreement 
with the ROs June 1996 decision that denied secondary 
service connection for a prostate disability.  A statement of 
the case was issued in January 1997, but no substantive 
appeal was thereafter received.  See 38 C.F.R. §§ 20.200, 
20.202 (1998) (an appeal to the Board consists of a timely 
filed notice of disagreement, and a timely filed substantive 
appeal after a statement of the case is issued).  
Consequently, the only issue before the Board is the 
increased rating issue listed on the title page of this 
decision.)


FINDINGS OF FACT

1.  The veteran has pain on objective demonstration in the 
area of a post-operative scar, but the scar itself does not 
otherwise affect function.

2.  The veteran experiences symptoms due to residuals of a 
left epididymectomy and orchiectomy, but these additional 
problems do not amount to functional impairment that equates 
to greater disability than contemplated by a 30 percent 
rating.



CONCLUSIONS OF LAW

1.  A 10 percent rating for pain in the area of the post-
operative scar is warranted, separate from the 30 percent 
rating previously assigned for residuals of an epididymectomy 
and orchiectomy.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.118 (Diagnostic Code 7804) (1998).

2.  A rating greater than the previously assigned 30 percent 
evaluation for other post-operative residuals of a left 
epididymectomy and orchiectomy is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.115a, 4.124a (Diagnostic 
Codes 7524, 7525, 8520, 8521, 8522) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records reveals 
that he was hospitalized from September 1963 to October 1963 
for exploration of the left scrotum because of a persistent 
mass.  While hospitalized, the veteran underwent a left 
epididymectomy.  Thereafter, his April 1964 separation 
examination noted a well healed 3-inch scar in the left lower 
quadrant.

Voluminous VA treatment records, VA examination records, 
private treatment records, and Social Security Administration 
(SSA) correspondence (dated in May 1990 and April 1991), 
dating back to October 1973 are part of the record on appeal.  
The most recent of these records consist of VA treatment 
records dated from April 1991 to April 1997; private 
treatment records from J.C. Blair Memorial Hospital dated 
from October 1994 to December 1994; VA examination reports 
dated in February 1993 and February 1996; and a VA memorandum 
dated in October 1996.

VA treatment records, dated from April 1991 to April 1997, 
show, in substance, the veterans complaints, diagnoses, and 
treatment for left groin pain and blood in the urine.  They 
also show that he underwent a left orchiectomy in January 
1994.  See VA treatment records dated in September 1993, 
December 1993, February 1994, November 1994, March 1995, June 
1995, August 1995, January 1996, February 1996, March 1996, 
February 1997, and April 1997.

More specifically, a September 1993 echogram showed that the 
testicles appeared symmetrical in size without any signs of 
solid or cystic masses; no fluid was demonstrated; and the 
left epididymis appeared thickened and irregular with 
possible small calcifications.  Additionally, a February 1995 
record shows that a nerve block eliminated the veterans pain 
for a few days.  Thereafter, an April 1995 hospital discharge 
summary included the opinion that the veterans chronic left 
groin pain was caused by his ilioinguinal nerve.  
Subsequently, an April 1996 report of a sonogram of the 
testicles included the opinion that the [t]here may be a 
small amount of hydrocele in the right testicle and 
[t]here is also a possible small cyst of the tunica 
albuginea.  However, there were no solid or cystic masses 
in the right testicle.

At a February 1993 VA examination, the veteran reported 
chronic scrotal pain and hematuria since his epididymectomy 
in service.  However, the veteran denied any erectile 
problems or impotence.  On examination, the left testicle was 
atrophic and extremely tender.  Additionally, a well-healed 
post-operative scar was present on the left scrotal region.  
The penis and right testicle were normal.  The diagnosis was 
history of left epididymitis, status post epididymectomy, 
symptomatic, manifested by constant pain and hematuria.  

The veteran appeared for a personal hearing in February 1995 
at the RO.  He testified at his personal hearing that, in 
January 1994, he had his left testicle removed because of 
pain and because his physicians told him that it was 
infected.  However, following surgery, he still experienced 
chronic pain.  Moreover, his pain had become worse over time.  
The veteran testified that he believed that his left groin 
pain was chronic and was caused by the ilioinguinal nerve 
being left in place when his left testicle was removed.  He 
also testified that he passes blood every time he urinates 
and had an enlarged prostate.  The veteran attributed both of 
the foregoing problems to his service-connected testicle 
problem.  The veteran reported that his blood loss when 
urinating is more severe when he first starts.  The veteran 
reported that he received both oral medication (e.g., 
Ibuprofen, Dimetapp, and Ampicillin for the infection) as 
well as a nerve block (he was given it at VA on one occasion 
and he said that he was supposed to receive a second nerve 
block in a few weeks) to counteract his groin pain.  However, 
he indicated that the medication was only partially effective 
in relieving his pain.  Additionally, the nerve block only 
worked for two days.  The veteran also reported frequent 
urination.  However, he could not say how often he urinated.  
Nevertheless, he agreed with his representatives statement 
that it was several times an hour.  Additionally, he reported 
that his groin was frequently swollen.  He treated this 
problem by using a special belt and soaking in a hot bathtub.  
Although the hot soaks reportedly helped bring down the 
swelling, he said that it returned soon after he got out of 
the hot water.  The veteran said that his disability 
prevented him from sleeping soundly, performing normal 
household chores, caring for himself, having an erection, or 
going out to social functions.  He testified that his 
disability greatly reduced his ability to walk, use stairs, 
bend, stoop, sit down, and dress himself.

The records from J.C. Blair Memorial Hospital, dated from 
October 1994 to December 1994, show, in relevant part, the 
veterans complaints, diagnoses, and treatment for left groin 
pain.  They also include an October 1994 sonogram of the 
testicles which showed that they were normal with good blood 
flow, a prominent epididymis, and possible epididymal cyst.

Thereafter, an October 1996 VA memorandum recorded the 
veterans statement that he was told that his left groin pain 
was caused by the ilioinguinal nerve being left in place when 
his left testicle was removed.  Moreover, it noted that the 
veteran reported that he had been informed that the nerve was 
too small to be removed.  Thereafter, a chief of the surgical 
service reported that the veterans records were reviewed and 
a genitourinary consultation was obtained.  It was then 
opined, in substance, that the veterans groin pain could be 
related to neuralgia that occasionally happens at the end of 
the spermatic cord following an orchiectomy.  They also 
opined that the veteran may have chronic pain and would need 
analgesia.

Thereafter, at a February 1996 VA examination, the veteran 
continued to complain of pain in the area where his left 
testicle was previously located.  On examination, there was 
no swelling or mass.  The examiner reported that the scrotum 
was very tender all over.  Additionally, the examiner noted 
that the frequency of the veterans urination was every 3 
hours.  The examiner noted that the veteran did not have 
pyuria, pain or tenesmus, or incontinence requiring pads or 
appliance.  Urine analysis was negative for blood. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).  Although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2, where entitlement to compensation has 
already been established, and an increase in a disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Moreover, when the record reflects that the veteran has 
multiple problems because of service-connected disability, 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided, but 
it is nevertheless possible for a veteran to have "separate 
and distinct manifestations" from the same disease or injury, 
permitting separate disability ratings.  Esteban v. Brown, 
6 Vet.App. 259, 261 (1994).  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.

In the veterans case, service connection was originally 
granted for post-operative residuals of a left 
epididymectomy, and evaluated and assigned a noncompensable 
rating under 38 C.F.R. § 4.115a, Diagnostic Code 7599-7512 
(chronic cystitis) (1973).  See RO decision entered in April 
1974; Also see 38 C.F.R. § 4.20 (when an unlisted condition 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.)  Thereafter, in June 
1985, the RO increased the disability rating assigned to 10 
percent and re-characterized his service-connected disability 
as post-operative residuals, epididymectomy with chronic 
incisional pain secondary to entrapment neuropathy.  The RO 
granted the increased rating pursuant to 38 C.F.R. §§ 4.115, 
4.118, Diagnostic Code 7599-7512-7804 (a painful scar) 
(1977).  Thereafter, in numerous subsequent decisions, the RO 
continued this characterization of the veterans service-
connected disability and confirmed and continued the 10 
percent disability rating assignable to the veteran under 
Diagnostic Code 7512-7804.  See decision entered in March 
1990, November 1990, February 1993, and August 1994.  
However, in January 1996, the RO increased the disability 
rating to 30 percent and once again re-characterized his 
service-connected disability to include post-operative 
residuals of a left epididymectomy and orchiectomy including 
chronic incisional pain due to entrapment neuropathy.  The 
increased rating was granted pursuant to new criteria in 
38 C.F.R. § 4.115a, Diagnostic Codes 7524 (removal of testes) 
 7525 (chronic epididymo-orchitis) (1996) (The Board notes 
that Diagnostic Code 7525 requires evaluation of this 
disability as urinary tract infection).

The Board finds that the foregoing actions by the RO indicate 
that certain conditions other than removal of testes and 
chronic epididymo-orchitis, have been treated as part of the 
veterans service-connected disability.  Therefore, under 
Esteban, supra, the Board must determine whether the veteran 
is entitled to a rating separate from the 30 percent which 
was granted under Diagnostic Code 7524-7525.  In this regard, 
the Board notes that the record on appeal shows that the 
veterans scrotum has a post-operative scar.  The Board will 
therefore consider whether the veteran is entitled to 
separate compensable rating for this scar.

Under Diagnostic Code 7803, scars that are superficial, 
poorly nourished, and with repeated ulcerations will be rated 
as 10 percent disabling.  Under Diagnostic Code 7804, scars 
that are superficial, tender and painful on objective 
demonstration, will be rated as 10 percent disabling.  Under 
Diagnostic Code 7805, all other scars will be rated based on 
limitation of motion for the affected part.  38 C.F.R. 
§ 4.118 (1998).

The Board finds that a separate 10 percent schedular rating 
is warranted based on pain in the area of the post-operative 
scar.  As noted above, the RO has historically conceded that 
a painful scar was a manifestation of the veterans service-
connected disability.  Moreover, the Board notes that the 
record on appeal contains numerous reports of the veterans 
scrotum being painful and tender on examination.  See, for 
example, February 1993 VA examination, February 1996 VA 
examination, and October 1995 private treatment records.  
Therefore, the Board concludes that, with resolution of doubt 
in the veteran's favor, objective medical evidence shows that 
his service-connected disability includes pain in the area of 
the service-connected surgery and thus warrants the 
assignment of a separate disability rating of 10 percent as 
analogous to a tender and painful scar.  Diagnostic Code 
7804.  (This rating is separate from the 30 percent assigned 
under Diagnostic Codes 7524-7525.)

The Board also concludes that, given the evidence described 
above, the scar does not limit function in any manner beyond 
what is contemplated by the 30 percent rating for removal of 
a testis and epididymo-orchitis under Diagnostic Codes 7524, 
7525.  See discussion, infra.

Next, the Board notes that, given the 30 percent disability 
rating currently assigned for post-operative residuals of a 
left epididymectomy and orchiectomy under Diagnostic Codes 
7524-7525, the veteran will only be entitled to an increased 
rating under Diagnostic Code 7524 if his right testis is also 
absent or nonfunctioning (a separate 30 percent under 
Diagnostic Code 7524).  As noted above, there is no 
indication that this is the casethe medical evidence 
suggests no problem with functioning of the right testicle.  
A September 1993 echogram and April 1996 sonogram revealed 
some possible problems with the veterans right testicle; 
however, both the October 1994 sonogram and the February 1993 
VA examiner specifically reported that the veterans right 
testicle was normal.  Additionally, at his subsequent 
February 1996 VA examination, no abnormal findings were made 
as to the veterans right testicle.  In short, there is no 
indication of absence or nonfunctioning of the testicle.  
Consequently, a separate 30 percent schedular rating is not 
warranted for the veteran's service-connected disability 
under Diagnostic Code 7524.

Under Diagnostic Code 7525, epididymo-orchitis is rated as a 
urinary tract infection.  Under those criteria, if problems 
cause a claimant to experience any renal dysfunction, 
additional criteria are considered.  § 4.115a.  Renal 
dysfunction with constant albuminuria with some edema, or 
definite decrease in kidney function, or hypertension at 
least 40 percent disabling under Diagnostic Code 7101 
warrants a rating greater than 30 percent (60 percent).  Id.  
Absent a showing of renal dysfunction, a 30 percent rating is 
the maximum rating for urinary tract infection.  Id.  

Turning to the appropriateness of rating the veteran's 
service-connected disorder as renal dysfunction, the Board 
notes that the record on appeal is devoid of any evidence of 
the veteran experiencing constant albuminuria with edema, 
definite decrease in kidney function, or hypertension due to 
renal dysfunction.  Consequently, an increased schedular 
rating is not warranted under these criteria.

Additionally, it should be noted that, at the February 1996 
VA examination, it was specifically reported that the veteran 
did not have incontinence requiring pads or appliance.  
Moreover, the record on appeal is devoid of any evidence 
showing that the veteran required such aid.  Accordingly, an 
increased schedular rating is not warranted for the veteran's 
service-connected disability based on a voiding dysfunction.  
See § 4.115a.  As for whether he has urinary frequency, the 
Board notes that at the veterans February 1995 personal 
hearing he reported frequent urination.  He could not say how 
often he urinated every hour, yet he agreed with his 
representatives statement that it was several times an hour.  
Be that as it may, the February 1996 VA examiner specifically 
reported that the veterans frequency was every 3 hours.  
Moreover, the record on appeal is devoid of any medical 
evidence that supports the veterans claim that he voids more 
frequently than was reported at his last VA examination.  The 
Board notes that a lay witness can testify as to the visible 
symptoms or manifestations of a disease or disability.  
Caldwell v. Derwinski, 1 Vet.App. 466 (1991).  However, the 
Board gives greater weight to the statement he presumably 
made when describing his problem to a medical examiner in a 
clinical setting where his medical problems were being 
discussed in the context of evaluation and treatment.  The 
Board gives less weight to the veterans remarks 

at the hearing because this was provided in the context of a 
claim for increased compensation and not in the context of 
seeking medical evaluation where motivation to be accurate in 
giving ones own medical history is greater.  Therefore, 
because the record on appeal does not contain any medical 
evidence of the veterans daytime voiding intervals being 
less than one hour or his awakening to void five or more 
times per night, an increased schedular rating is also not 
warranted for the veteran's service-connected disability 
based on urinary frequency.  At this point, it should be 
noted that only the prominent area of genitourinary 
dysfunction is to be rated.  § 4.115a.  Given the assigned 30 
percent rating, and the symptoms the veteran experiences as 
noted above, the Board finds that no other basis under 
§ 4.115a exists for assigning a greater rating.

The Board turns to the issue of a possible increased 
schedular rating under Diagnostic Code 8520, 8521, or 8522 
based on nerve impingement.  In this regard, the Board should 
point out that the separate 10 percent rating assigned above 
because of pain as analogous to a painful scar under 
Diagnostic Code 7804 already compensates the veteran for the 
pain he is experiencing.  Therefore, assigning a separate 
rating under Diagnostic Codes 8520, 8521, or 8522 would 
violate the rule against pyramiding.  38 C.F.R. § 4.14 
(1998).  There being no manifestations of any nerve 
entrapment or impingement beyond the pain described above, 
the Board finds that a separate rating based on neurologic 
manifestations is not warranted.  

Lastly, the Board notes that the veteran is already receiving 
special monthly compensation on account of loss of use of a 
creative organ under 38 U.S.C.A. § 1114(k) (West 1991).  
Since § 1114(k) provides for a certain level of compensation 
for this loss, and no more, further analysis is not required.  

(The effect of the Board's decision outlined above is to 
confirm the 30 percent rating assigned for residuals of a 
left epididymectomy and orchiectomy under Diagnostic Codes 
7524-7525 and to assign a separate 10 percent rating on 
account of pain under Diagnostic Code 7804.)



ORDER

An increased (greater than 30 percent) rating for residuals 
of a left epididymectomy and orchiectomy is denied.

A separate 10 percent rating for pain in the area of the 
post-operative scar is granted under Diagnostic Code 7804, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
